Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00582-CR

                                     Joel M. CUEVAS,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CR-3780
                       Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

       SIGNED March 19, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice